Matter of DePasquale (Commissioner of Labor) (2018 NY Slip Op 03792)





Matter of DePasquale (Commissioner of Labor)


2018 NY Slip Op 03792


Decided on May 24, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 24, 2018

525650

[*1]In the Matter of the Claim of JERRY DePASQUALE, Appellant. COMMISSIONER OF LABOR, Respondent.

Calendar Date: April 3, 2018

Before: McCarthy, J.P., Lynch, Aarons, Rumsey and Pritzker, JJ.


Jerry DePasquale, Ghent, appellant pro se.
Barbara D. Underwood, Attorney General, New York City (Bessie Bazile of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 20, 2017, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Decision affirmed. No opinion.
McCarthy, J.P., Lynch, Aarons, Rumsey and Pritzker, JJ., concur.
ORDERED that the decision is affirmed, without costs.